358 S.E.2d 66 (1987)
320 N.C. 175
STATE of North Carolina
v.
Harold TEETER.
No. 327P87.
Supreme Court of North Carolina.
July 7, 1987.
Cahoon & Swisher, Greensboro, for defendant.
Charles H. Hobgood, Asst. Atty. Gen., Raleigh, for the State.


*67 ORDER
Upon consideration of the petition filed by Defendant for Writ of Supersedeas and Temporary Stay of the execution of judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 1987."